Order so far as appealed from reversed on the law, without costs of this appeal to any party. (See Alcoholic Bev. Control Law, § 121; Matter of Yates v. Mulrooney, 245 App. Div. 146, and Matter of Yacht Club Catering v. Bruckman, 276 N. Y. 44.) All concur. (The portion of the order appealed from stays the enforcement of defendants’ revocation order pending determination of the proceedings by the Appellate Division.) Present — Crosby, P. J., Cunningham, Taylor, Dowling and McCum, JJ. [174 Misc. 790.]